OPINION — AG — ** BOARD OF REGENTS OF MURRAY COLLEGE — LEASE — PRIVATE CORPORATION ** PURSUANT TO 70 O.S. 4012 [70-4012], THE BOARD OF REGENTS OF MURRAY STATE COLLEGE 'MAY' ENTER INTO A LONG TERM LEASE WITH A NONPROFIT CORPORATION ORGANIZED FOR THE PURPOSE OF CONSTRUCTING STUDENT HOUSING, FOR THE LEASE OF SUCH PORTIONS OF THE CAMPUS AS MAY BE NECESSARY FOR BUILDING SITES FOR CONSTRUCTION OF STUDENT HOUSING BY SUCH NONPROFIT CORPORATION. (NON PROFIT, CHARITABLE, LEASE PROPERTY, HOUSING, BUILDING) CITE: 70 O.S. 4001 [70-4001], 70 O.S. 4002 [70-4002], 70 O.S. 4011 [70-4011], 70 O.S. 4012 [70-4012] (GERALD E. WEIS)